
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3.6



EMPLOYMENT AGREEMENT


    This Employment Agreement ("Agreement"), effective May 1, 2001, is among
Westaff Support, Inc., a California corporation ("Westaff"), Westaff,  Inc., a
Delaware corporation (the "Company"), and TOM D. SEIP (the "Executive").
Westaff, the Company and the Executive agree to the following terms and
conditions of employment.

    1.  Employment. Westaff hereby employs the Executive, and the Executive
hereby accepts employment, upon the terms and subject to the conditions
hereinafter set forth.

2.  Duties.

    (a) Position and Responsibilities. The Executive shall be employed as the
President and Chief Executive Officer of Westaff and the Company, which is the
ultimate parent company of Westaff. The Executive shall have such executive
responsibilities and duties as are consistent with his position. The Executive
agrees to devote his full working time, attention and energies to the
performance of his duties for Westaff or the Company. It shall not be a
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees or (ii) deliver lectures, fulfill speaking
engagements or teach at educational institutions so long as such activities do
not significantly interfere with the performance of the Executive's
responsibilities to Westaff or the Company in accordance with this Agreement and
provided that the Executive otherwise complies with Westaff's Conflict of
Interest Policy.

    (b) Election to Chairman of the Board. It is the intention of the Board of
Directors of the Company (the "Board") that on the date of the Company's annual
stockholders' meeting in calendar year 2001, which is presently scheduled for
May 23, 2001 and will be held no later than June 30, 2001, the Board shall
appoint the Executive to succeed to and replace W. Robert Stover as Chairman of
the Board, effective at the annual stockholders' meeting in calendar year 2002.
It is the intention of the Board that following the annual stockholders' meeting
in calendar year 2002, W. Robert Stover will remain a director with the title of
Chairman-Emeritus. This planned leadership change will be announced coincident
with the public announcement of the Executive joining Westaff and the Company as
President and Chief Executive Officer and such change shall be contingent upon
satisfactory performance hereunder in the discretion of the Board.

    (c) Term. The Executive's employment shall commence on May 1, 2001, and
shall be for a term of five (5) years, subject to termination under Section 4 of
this Agreement.

    3.  Compensation and Benefits. In consideration for the services of the
Executive, Westaff shall compensate the Executive as follows:

    (a) Base Salary. Westaff shall pay the Executive, in accordance with
Westaff's then current payroll practices and schedule, a base salary ("Base
Salary"). The Base Salary to be paid Executive shall be Five Hundred Thousand
Dollars ($500,000), less income and employment tax withholding or other
withholdings required by law, and such Base Salary may be increased, but not
decreased, from time to time.

    (b) Benefits.

     (i) Vacation. The Executive shall be entitled to vacation leave of four
(4) weeks per year or more as reasonably needed, subject to Westaff's policies
with respect to maximum annual accruals.

    (ii) Benefit Plans. The Executive shall be eligible to participate in and to
receive benefits from all present and future benefit plans specified in
Westaff's policies and generally made

1

--------------------------------------------------------------------------------

available to similarly situated employees of Westaff. The amount and extent of
benefits to which the Executive is entitled shall be governed by the specific
benefit plan, as amended. The Executive shall also be entitled to any benefits
or compensation tied to termination as described in Section 4.

    (c) Expenses. Westaff shall reimburse the Executive for all reasonable
travel and other business expenses incurred by the Executive in the performance
of his duties in accordance with Westaff's policies, as they may be amended in
Westaff's sole discretion.

    (d) Annual Incentive Compensation. The Executive shall receive a cash
incentive bonus for improving the Company's annual corporate pre-tax net income
from continuing operations, under the following terms:

     (i) Fiscal Year. The period for measuring improvement in the Company's
annual corporate pre-tax net income from continuing operations shall be the
Company's fiscal year, which ends on the last Saturday nearest the end of
October each year and begins on the Sunday immediately following.

    (ii) Measurement of Improvement to Annual Corporate Pre-Tax Net Income. The
base of comparison for the first year of the award shall be the improvement from
fiscal year 2000 (October 31, 1999 to October 28, 2000) to fiscal year 2001
(October 29, 2000 to November 3, 2001). In calculating the improvement in annual
corporate pre-tax net income from continuing operations from fiscal year 2000 to
fiscal year 2001, pre-tax net income from fiscal year 2000 shall be normalized,
so that the 1everaged buy-out expenses of approximately Two Million Dollars
($2,000,000), and the discontinued operations and costs of the medical business
shall be excluded. The award shall be one-tenth (1/10) of the amount of
improvement in annual corporate pre-tax net income from continuing operations,
measured as the increase in the Company's annual corporate pre-tax net income
from continuing operations from the previous fiscal year to the current fiscal
year. The expense of the award shall be included in calculating the pre-tax net
income from continuing operations for the purpose of determining the amount of
the award.

   (iii) Basis for Calculation of Annual Corporate Pre-Tax Net Income. For
purposes of determining the amount of the award, the Company's annual corporate
pre-tax net income from continuing operations shall be calculated based on the
Company's consolidated fiscal year and financial statements, as audited by the
Company's independent public accountant.

    (iv) Termination or Resignation. Except as provided in Section 4(b) of this
Agreement, if the Executive is not employed by Westaff or the Company on the
last day of a given fiscal year, he shall not receive any award for improvement
in corporate pre-tax net income from continuing operations for that fiscal year.

    (v) Timing and Form. The award shall be paid after January 1 each year and
not later than January 15 of the same year, whether or not the Executive is
employed on the date of payment. The award shall be paid in a lump sum, and
Westaff shall deduct amounts required to be withheld by law for income and
employment taxes or other legally required withholdings.

    (e) Stock Options. The Executive shall be granted stock options to purchase
an aggregate of one million (1,000,000) shares of the Company's common stock on
the date his employment begins. Five hundred thousand (500,000) shares shall be
granted as incentive stock options (the "Initial Grant") to the extent permitted
by law and, to the extent not an incentive stock option, shall be transferable
by the executive for estate planning purposes. The terms of the Initial Grant
shall be stated in two separate stock option agreements (one an incentive stock
option and the other a non-qualified stock option, the "Initial Grant Stock
Option Agreements"), which both parties

2

--------------------------------------------------------------------------------

shall sign in accordance with the Company's 1996 Stock Option/Stock Issuance
Plan, as amended and restated as of April 30, 2001 (the "Plan"). The exercise
price per share shall be equal to the fair market value per share, as defined by
the Plan, on the date these options are granted to the Executive. The shares
subject to the Initial Grant shall vest in the following five (5) installments,
with vesting of the first installment to occur upon the hire date (the "Vesting
Commencement Date") and continued vesting annually thereafter upon the
Executive's completion of each additional year of service measured from the
first anniversary of the Vesting Commencement Date through the fourth
anniversary of the Vesting Commencement Date:

Date

--------------------------------------------------------------------------------

  Vested Option Shares

--------------------------------------------------------------------------------

Vesting Commencement Date   150,000 First Anniversary of the Vesting
Commencement Date   125,000 Second Anniversary of the Vesting Commencement Date
  100,000 Third Anniversary of the Vesting Commencement Date   75,000 Fourth
Anniversary of the Vesting Commencement Date   50,000

    Five hundred thousand (500,000) shares shall be granted as nonqualified
stock options (the "Rescindable Grant") and shall be transferable by the
executive for estate planning purposes; provided, however, that the Rescindable
Grant shall be rescinded if a majority of the stockholders of the Company vote
against the amendment and restatement of the Plan to increase the maximum number
of shares with respect to which stock options, stock appreciation rights and
direct stock issuances may be granted to an individual in any calendar year from
five hundred thousand (500,000) shares of Company common stock to one million
(1,000,000) shares of Company common stock. The Company agrees that it shall
submit such amendment and restatement of the Plan for approval of its
stockholders at the earliest opportunity, but not later than June 30, 2001, and
that the Board shall recommend such approval to the stockholders of the Company.
The terms of the Rescindable Grant shall be stated in a stock option agreement
(the "Rescindable Grant Stock Option Agreement"), which both parties shall sign
in accordance with the Plan. The exercise price per share shall be equal to the
fair market value per share, as defined by the Plan, on the date this option is
granted to the Executive. The shares subject to the Rescindable Grant shall vest
in the following five (5) installments, with vesting of the first installment to
occur upon the Vesting Commencement Date and continued vesting annually
thereafter upon the Executive's completion of each additional year of service
measured from the first anniversary of the Vesting Commencement Date through the
fourth anniversary of the Vesting Commencement Date; provided, however, that,
except as provided below, vested shares subject to the Rescindable Grant may
only be exercised after June 15, 2002.

Date

--------------------------------------------------------------------------------

  Vested Option Shares

--------------------------------------------------------------------------------

Vesting Commencement Date   150,000 First Anniversary of the Vesting
Commencement Date   125,000 Second Anniversary of the Vesting Commencement Date
  100,000 Third Anniversary of the Vesting Commencement Date   75,000 Fourth
Anniversary of the Vesting Commencement Date   50,000

    Notwithstanding the foregoing, vested shares subject to the Rescindable
Grant may be exercised on or before June 15, 2002, but only following
stockholder approval of the amendment and restatement of the Plan to increase
the maximum number of shares with respect to which stock options, stock
appreciation rights and direct stock issuances may be granted to an individual
in any calendar year to one million (1,000,000) shares of common stock.

    Notwithstanding the foregoing vesting schedules, both the Initial Grant and
the Rescindable Grant shall become fully vested and exercisable upon the
effective date of a "Change in Control," a "Corporate Transaction," or a
"Hostile Take-Over," as such terms are defined in the Plan, whichever

3

--------------------------------------------------------------------------------

event shall first occur while the Executive is employed by the Company or
Westaff and notwithstanding any assumption, substitution or replacement of such
Grants in connection with such event.

    At termination of the employment relationship by either party, both the
Initial Grant and the Rescindable Grant must be exercised within three
(3) months from the date of termination; provided, however, that (i) should
termination of the Executive's employment be for Cause, as defined herein, such
Grants shall be cancelled upon the date of such termination, and (ii) should
termination of Executive's employment be on account of death or disability or
without Cause, such Grants shall remain exercisable for twelve (12) months from
the date of such termination.

    The Company agrees to register the shares of Company common stock subject to
the Initial Grant and the Rescindable Grant under the Securities Act of 1933 so
that such shares will be publicly tradable.

4.  Termination of Employment.

    (a) Definition of Cause. For purposes of this Agreement, "Cause" means the
occurrence of any one or more of the following:

     (i) the Executive's conviction of, or plea of no contest with respect to,
any crime involving fraud, dishonesty or moral turpitude;

    (ii) the Executive's fraud, embezzlement, misappropriation or dishonesty
which has or could reasonably be expected to materially and adversely affect the
Company or its reputation; or

   (iii) the Executive's intentional and material breach of this Agreement,
violation of any lawful, written directive of the Board of the Company,
intentional and material breach of any lawful written policy of Westaff that has
been communicated to or made available to the Executive, or intentional and
material breach of any statutory or fiduciary duty owed to Westaff that has or
could reasonably be expected to materially and adversely affect the Company or
its reputation; provided that the foregoing breach or violation is not corrected
within fifteen (15) days after written notice thereof has been provided by the
Board to the Executive;

    (b) Termination by Westaff without Cause. At any time, Westaff may terminate
the Executive's employment for any reason, without Cause, by providing the
Executive ninety (90) days' advance written notice. If the Executive's
employment is terminated without Cause, Westaff shall pay the Executive his
earned but unpaid Base Salary, accrued vacation pay through the date of
termination and, in addition, severance pay equal to one (1) year of his Base
Salary. Such earned but unpaid Base Salary and accrued vacation pay shall be
paid immediately upon the Executive's termination of employment. If Executive's
termination occurred after more than six months of employment in the fiscal
year, he shall also receive a pro rata payment of the cash incentive bonus
provided in Section 3(d). The cash incentive bonus shall be paid in accordance
with Section 3(d)(v). Severance pay shall be paid in accordance with Westaff's
standard payroll schedule and not as a lump sum. Following termination of
employment, the Executive shall continue to participate in Westaff's employee
benefit plans in accordance with the terms of such plans.

    (c) Termination by Westaff for Cause. At any time, and without prior notice,
Westaff may terminate the Executive for Cause. If employment shall be terminated
by Westaff for Cause, Westaff shall pay the Executive his earned but unpaid Base
Salary and accrued vacation pay through the date of termination. Such earned but
unpaid Base Salary and accrued vacation pay shall be paid immediately upon the
Executive's termination. Following termination of employment,

4

--------------------------------------------------------------------------------

the Executive shall continue to participate in Westaff's employee benefit plans
in accordance with the terms of such plans.

    (d) Resignation by Executive. At any time, the Executive may terminate his
employment for any reason by providing Westaff ninety (90) days' advance written
notice. Westaff shall pay the Executive his earned but unpaid Base Salary and
accrued vacation pay through the date of termination immediately upon the
Executive's termination of employment. Following termination of employment, the
Executive shall continue to participate in Westaff's employee benefit plans in
accordance with the terms of such plans.

    (e) Termination by Disability. In the event of termination for reason of
disability, Westaff shall pay the Executive his accrued but unpaid Base Salary
and accrued vacation pay through the date of termination and, in addition,
severance pay equal to three (3) months of his Base Salary. Such earned but
unpaid Base Salary and accrued vacation pay shall be paid immediately upon the
Executive's termination. Severance pay shall be paid in accordance with
Westaff's standard payroll schedule and not as a lump sum, and it shall be
reduced by any payments received by the Executive under Westaff's Long Term
Disability Plan during the three (3) month severance payment period. Following
termination of employment, the Executive shall continue to participate in
Westaff's employee benefit plans in accordance with the terms of such plans.

5.  Termination Obligations.

    (a) Representations and Warranties. The representations and warranties
contained in this Agreement and the Executive's obligations under Section 5 and
Section 6 on Proprietary Information and Non-Solicitation shall survive the
termination of employment.

    (b) Cooperation in Pending Work. Following any termination of employment,
the Executive shall fully cooperate with Westaff in all matters relating to the
winding up of pending work on behalf of Westaff and the orderly transfer of work
to other employees of Westaff.

    (c) Return of Company Property. All property, including, without limitation,
all equipment, tangible Proprietary Information as defined in Section 6(a),
documents, books, records, reports, notes, contracts, lists, computer disks (and
other computer-generated files and data), and copies thereof, created on any
medium and furnished to, obtained by, or prepared by the Executive in the course
of or incident to his employment, belongs to Westaff and shall be returned
promptly to Westaff upon termination of employment.

6.  Proprietary Information and Non-Solicitation.

    (a) Proprietary Information. The Executive recognizes and acknowledges that
certain assets of Westaff and the Company constitute Proprietary Information,
including all information that is known only to the Executive or Westaff or the
Company, and relating to the business of Westaff or the Company (including,
without limitation, information regarding employees, clients, customers, pricing
policies, methods of operation, sales, products, costs, markets, key personnel,
formulae, product applications, technical processes, confidential data, and
trade secrets), and that protection of such information is essential to the
interests of Westaff and the Company. The Executive will be required to sign, as
a condition of employment, Westaff's Confidential Information and Invention
Agreement.

    (b) Non-Solicitation of Employees and Clients. The Executive acknowledges
and agrees that the pursuit of activities forbidden by this subsection would
necessarily involve the use or disclosure of Proprietary Information in breach
of Westaff's Confidential Information and Invention Agreement. To forestall this
disclosure, use, and breach, and in consideration of the employment under this
Agreement, the Executive agrees that for a period of one (1) year after
termination of

5

--------------------------------------------------------------------------------

his employment, he shall not, directly or indirectly, (i) solicit, induce, or
influence any employee, consultant or independent contractor of Westaff or the
Company to terminate his or her employment or relationship with Westaff or the
Company or to work for any other business entity or person; or (ii) solicit
(other than on behalf of Westaff or the Company), divert, or attempt to divert,
the business of any client or customer of Westaff or the Company in any
district, territory, state or country where Westaff or the Company conducts
business.

    (c) Non-Competition During Severance Period. If the Executive engages in any
business activity that is or may be competitive with Westaff in any district,
territory, state or country where Westaff conducts business during the severance
period, then the Executive's right to receive severance payments shall cease
immediately upon his engaging in any such competition. The period of
non-competition shall not exceed one (1) year following the date of employment
termination.

    7.  Arbitration. Any controversy or claim arising out of or relating to the
Executive's employment and its termination, including, but not limited to,
claims of employment discrimination, this Agreement, the Stock Option Agreement,
the Confidential Information and Invention Agreement, or the breach thereof,
(except for injunctive relief as provided for below) shall be subject to
binding, mandatory arbitration under the auspices of the American Arbitration
Association ("AAA") in San Francisco, California conducted by a single, neutral
arbitrator in accordance with the AAA National Rules for the Resolution of
Employment Disputes.

    To the extent permitted by law, each party will pay one half (1/2) of the
costs of the arbitration, and the parties shall bear their own attorneys' fees
and costs except as otherwise required by law. The parties shall have the right
to conduct discovery which provides them with access to documents and witnesses
that are essential to the dispute, as determined, by the arbitrator. The
arbitrator's written award shall include the essential findings and conclusions
upon which the award is based.

    This mutual agreement to arbitrate disputes does not prohibit or limit
either the Executive's or Westaff's or the Company's right to seek equitable
relief from a court for claims involving a violation of the Confidential
Information and Invention Assignment Agreement, including, but not limited to,
injunctive relief, pending the resolution of a dispute by arbitration or during
limited judicial review. Except for such injunctive relief, claims under the
Confidential Information and Invention Agreement are subject to arbitration
under this Agreement.

8.  General.

    (a) Severability. If any provision of this Agreement is or becomes invalid,
illegal or unenforceable in any respect under any law, the validity, legality or
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired.

    (b) Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

    (c) Entire Agreement. This Agreement, the Stock Option Agreement, the
Confidential Information and Invention Agreement, and Westaff's employment
policies to the extent not inconsistent with the provisions of this Agreement
contain the entire understanding of the parties, supersede all prior agreements
and relating to the subject matter and shall not be amended except by a written
instrument hereafter signed by each of the parties.

    (d) Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further

6

--------------------------------------------------------------------------------

exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

    (e) Assignment; Successors and Assigns. The Executive agrees that he will
not assign, sell, transfer, delegate, or otherwise dispose of, whether
voluntarily or involuntarily, or by operation of law, any rights or obligations
under this Agreement. Any such purported assignment, transfer, or delegation
shall be void. Nothing in this Agreement shall prevent the consolidation of
Westaff or the Company with, or its merger into, any other entity, or the sale
by Westaff or the Company of all or substantially all of its assets, or the
otherwise lawful assignment by Westaff or the Company of any rights or
obligations under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties and their
respective heirs, legal representatives, successors, and permitted assigns, and
shall not benefit any person or entity other than those specifically enumerated
in this Agreement.

    (f)  Governing Law. This Agreement and the performance hereof shall be
construed and governed in accordance with the laws of the State of California,
without regard to that State's principles of conflict of laws.

    (g) Beneficiaries. This agreement is intended to benefit both the Company
and Westaff such that any references herein to either corporation shall apply
interchangeably to both corporations, particularly with respect to the
termination provisions of Section 4, and this Agreement shall inure to the
benefit of any present or future subsidiary of the Company that may become the
Executive's employer due to a corporate restructuring. Notwithstanding the
foregoing, the references to the Company in the following Sections of this
Agreement shall pertain solely to Westaff, Inc. (the "Company") and not to
Westaff Support, Inc. ("Westaff): Section 3(d) and each of its subparts,
relating to the Annual Incentive Compensation; Section 3(e) relating to Stock
Options; and the reference to the Board of the Company in Section 4(a)(iii),
relating to the definition of Cause.

    The parties have duly executed this Agreement as of the date and year first
above written.

    /s/ Tom D. Seip                                 5/1/01

--------------------------------------------------------------------------------

TOM D. SEIP
 
 
WESTAFF, INC.
 
 
By:
 
/s/ W. Robert Stover

--------------------------------------------------------------------------------

W. Robert Stover
Chairman of the Board, interim
President and Chief Executive
Officer
 
 
WESTAFF SUPPORT, INC.
 
 
By:
 
/s/ W. Robert Stover

--------------------------------------------------------------------------------

    Its:   W. Robert Stover
Chairman of the Board, interim
President and Chief Executive
Officer

7

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.3.6



EMPLOYMENT AGREEMENT
